OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Replaced Claim 1 with the following claim: 
--      1.	     A near-infrared photodetector semiconductor device, comprising:
a semiconductor layer of a first type of conductivity with a main surface;
a trench or a plurality of trenches in the semiconductor layer at the main surface;
a SiGe alloy layer in the trench or the plurality of trenches;
an electrically conductive filling material of a second type of conductivity in the trench or the plurality of trenches, the second type of conductivity being opposite to the first type of conductivity;
a silicon layer in the trench or the plurality of trenches, 
     wherein the silicon layer is doped for the second type of conductivity, and the filling material comprises a portion of the silicon layer, and 
     wherein the SiGe alloy layer is undoped or intrinsically doped; and
a contact connection connecting the SiGe alloy layer with a conductor track.	--

Claim 16, line 15, replaced “or plurality of trenches” with -- or the plurality of trenches --.

Authorization for this examiner’s amendment was given in a telephone interview with David Gervasi on February 01, 2022.
Allowance Subject Matter
Claims 1 and 5-16 are allowed.  Following is the Examiner’s statement of reason for allowance:

Neither Wada et al (U.S. Patent No. 7,101,725) nor Koklu et al (U.S. Patent 10,840,282) anticipates or suggests such limitations as: “a silicon layer in the trench or the plurality of trenches, wherein the silicon layer is doped for the second type of conductivity, and the filling material comprises a portion of the silicon layer, and wherein the SiGe alloy layer is undoped or intrinsically doped; and a contact connection connecting the SiGe alloy layer with a conductor track” (as applied to Claim 1); and “a silicon layer in the trench or the plurality of trenches, the silicon layer being undoped or intrinsically doped, the SiGe alloy layer being epitaxially grown on the semiconductor layer in the trench or the plurality of trenches and on the main surface, the silicon layer being applied on the SiGe alloy layer in the trench or the plurality of trenches and above the main surface, the SiGe alloy layer and the silicon layer completely filling the trench or the plurality of trenches, and a contact connection contacting the SiGe alloy layer, wherein the semiconductor layer and the SiGe alloy layer form a pn-structure” (as applied to Claim 16), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 05/13/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 04, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815